Dear Mr. Wheelis:
You have requested, on behalf of the England Economic 
Industrial Development District (EEIDD), the opinion of this office as to whether the EEIDD may contract for services or enter into agreements, other than for the sale or lease of property, without complying with the Louisiana Public Bid Law.
The statute which creates the EEIDD, La. R.S. 33:130.351 — 130.359 makes clear that the District is a political subdivision of the State of Louisiana (33:130.351) and grants to the District broad powers, including the power, "To enter into contracts to achieve the district's object and purposes including, but not limited to, contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities, as the district may deem necessary or convenient to accomplish the object and purposes of the district." (33:130.355[8])
There is no provision in the statute exempting the District from the state's Public Bid Law in entering into such contracts and, therefore, the bid law is applicable to the District as a political subdivision, to the full extent of its scope.  La. R.S. 38:2212(A)(1)(a) reads, in pertinent part, as follows:
     All public work exceeding the contract limits defined herein, including labor and materials, and all purchases of materials or supplies exceeding the sum of ten thousand dollars to be paid out of public funds, to be done by a public entity shall be advertised and let by contract to the lowest responsible bidder . . ."
Court decisions interpreting this provision over the years have made clear that the public bid requirement is applicable to "public work" and to "purchases of materials and supplies", but not to contracts for services.  See Wallace Stevens, Inc. v. Lafourche Parish Hospital District No. 3 et al, 323 So. 2d 794
La. 1975; Lafourche Parish Water District v. Carl Heck Engineers, 346 So. 2d 769 La.App. 1 Cir. 1977; and BFI v. City of Monroe, 465 So. 2d 882 La.App 2 Cir. 1985.
Therefore, it is our opinion that the EEIDD is subject to the provisions of the Public Bid Law in contracting for public works and in purchasing materials and supplies, but not when contracting for services, whether of a professional or other nature.
I trust that this answers your inquiry.  Please advise if we may be of further assistance in this matter.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
GRD:332